Citation Nr: 1756040	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  12-01 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

2.  Entitlement to service connection for chest pain, to include as secondary to service-connected disability.

3.  Entitlement to service connection for headaches, to include as secondary to service-connected disability.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to an increased evaluation for duodenitis, currently evaluated as 30 percent disabling.

6.  Entitlement to an increased evaluation for major depression, currently evaluated as 70 percent disabling.

7.  Entitlement to an increased evaluation for residuals of muscle strain (previously evaluated as low back pain), currently evaluated as 20 percent disabling.

8.  Entitlement to an initial compensable evaluation for right-sided inguinal hernia.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to September 1995.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from November 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board remanded this claim in February 2015.  


FINDING OF FACT

In correspondence dated in September 2017, the Veteran withdrew his appeals for service connection for hypertension, chest pain, headaches, and sinusitis; and increased ratings for duodenitis, major depression, residuals of muscle strain, and right-sided inguinal hernia.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeals for service connection for hypertension, chest pain, headaches, and sinusitis; and increased ratings for duodenitis, major depression, residuals of muscle strain, and right-sided inguinal hernia.  U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 20.202, 20.204(b) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

In correspondence dated in September 2017, the Veteran withdrew his appeals for service connection for hypertension, chest pain, headaches, and sinusitis; and increased ratings for duodenitis, major depression, residuals of muscle strain, and right-sided inguinal hernia. 

The Board finds that the Veteran's statement satisfies the requirements for withdrawing the appeals.  Thus, with respect to these claims, there are no remaining allegations of error of fact or law for appellate consideration, and the appeals are withdrawn.  Accordingly, the Board does not have jurisdiction to review these appeals, and they are dismissed.


ORDER

The appeals for service connection for hypertension, to include as secondary to service-connected disability; service connection for chest pain, to include as secondary to service-connected disability; service connection for headaches, to include as secondary to service-connected disability; service connection for sinusitis; an increased evaluation for duodenitis; an increased evaluation for major depression; an increased evaluation for residuals of muscle strain (previously evaluated as low back pain); and an initial compensable evaluation for right-sided inguinal hernia are dismissed.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


